DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 08, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically IN 201917033840 was not provided and has not been considered.

Examiner’s Note 
As presently recited claim 7 only requires a single crystal grain to have an aspect ratio of 0.1 or less.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear what plane and what size is referred to by “a cross section of the plated layer”. The specification describes a meaning of this phrase.  See specification ([0065]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  For purposes of examination, any cross section of any size will be considered to meet this limitation.

Further regarding claim 1, it is indefinite if a layered Zn phase and a layered Al phase are alternately arranged in a cross section of each of the constituent structures (i.e. each structure I, structure II etc. has a layered Zn and Al phase), or if each of the constituent structures are arranged alternately in the plated layer.  The specification defines the lamellar structure as structure I ([0026]), therefore it is further unclear how the lamellar structure includes the list of structure I, structure II, a Zn/Al/MGZn2 ternary eutectic structure, a Zn/Al binary eutectic structure, an Mg2Si phase, an interfaced alloyed layer and other intermetallic compounds. For purposes of examination, any structure which comprises all of the constituent structures, shall be considered to meet this limitation.

Regarding claims 2-5 and 7, claims 2-5 and 7 are rejected for their incorporation of the above due to their dependencies on claim 1.

Regarding claim 6, it is unclear what is meant by the phrase “cross sectional”. The specification describes a meaning of this phrase.  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  For purposes of examination, any alloy layer at an interface will be considered to meet this limitation.

Further regarding claim 6, claim 6 is further rejected for its incorporation of the above due to its dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2015/0072166 A1), hereinafter Nakano, originally of record in the Non-Final Rejection dated June 02, 2021.

Regarding claims 1-5, Nakano teaches a steel sheet with a hot-dip Zn plated layer (galvanized) where the Zn layer is on a surface of the steel sheet ([0024]; Fig. 1) where the plated layer comprises in mass%: 1.0-22.0% Al, 1.3-10.0% Mg and the balance substantially of Zn and unavoidable impurities and Si added to the plating bath ([0085]), including a specific example in mass%: 11.0% Al, 3.0% Mg and 2.0% Si (Table 3 # 40; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) (this example has no other materials in the plating bath, i.e. there are no other intermetallic compounds formed and total of an intermetallic compound comprising Fe, Mn, Ti, Sn, In, Bi, Pb or B to a total area fraction is 0%), and the plated layer has a lamellar structure with primary Al and Zn phases arranged alternately in a cross-section (Fig. 2C; [0042]; [0024]-[0028]), “plating layer” includes both at the plating layer surface and in the layer interior, and Figs. 1A, 1B 2A and 2B show a cross section by SEM of the plating layer where about 50% of the area fraction is the lamellar structure ([0024]-[0027]; [0048]-[0049]; Figs. 1A, 1B, 2A and 2B; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I)) and the plating layer comprises a ternary eutectic structure of Al, Zn and ZnMg2 phases (Figs. 2A-2C; [0041]-[0042]), which a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I)), further the layer contains a fine Al phase and fine Zn phase around the layered Zn and Mg phases (structure 2) (Fig. 2C), an Mg2Si phase ([0041]), a steel sheet substrate of SPCC with a thickness of 1.2 mm ([0107]; SPCC is a steel, Al is a known impurity in steel, i.e. steel is a Fe-Al alloy), with a plated layer on it ([0107]; between two layers is an interface layer), which is an interface layer between the plated layer and the steel sheet, including in the steel sheet, which is an Al-Fe alloy, and binary Zn/Al eutectic structure ([0043]).

Regarding claim 6, Nakano teaches each limitation of claims 1-5, as discussed above.  Nakano further teaches a steel sheet substrate of SPCC with a thickness of 1.2 mm ([0107]; SPCC is a steel, Al is a known impurity in steel, i.e. steel is a Fe-Al alloy), with a plated layer on it ([0107]; between two layers is an interface layer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that an interface layer can be chosen at a plane to meet the requirement of a thickness (including 0.1-2 microns) between the plated layer and the steel sheet, including in the steel sheet, which is an Al-Fe alloy.  The motivation for doing so would have been that it exists as the SPCC plated product is described in the examples ([0107]).  As discussed above “cross-sectional” is indefinite and open to any possible cross-section of the interface alloy layer.

Regarding claim 7, Nakano teaches each limitation of claims 1-6, as discussed above.  Nakano further teaches a fine Al phase surrounding the Al and Zn phases in the layered (lamellar) structure (Fig. 2C), which is shown to have an aspect ratio of 0.1 or less in at least one crystal (Fig. 2B).

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive with regards to the 35 U.S.C. 112(b) rejection of “cross-section”.  Applicant clarifies in the arguments that this is an XY cross section; however this clarity has not been amended into the claim and it remains indefinite.

Applicant’s amendments filed August 23, 2021 with respect to the 35 U.S.C. 112(b) rejections of “area fraction”, “total abundance ratio” and “interfaced alloy layer” have been have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of “area fraction”, “total abundance ratio” and “interfaced alloy layer” of June 02, 2021 has been withdrawn. 

Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive with regards to the 35 U.S.C. 103 rejections.  Applicant alleges that Nakano’s definition of lamellar is different from applicant’s which it is asserted does not contain Mg, and ONLY (emphasis added by the examiner) contains layered Zn phase and layered Al phase.  This assertion to the exclusion of Mg and/or other non Zn/Al phase layers is not supported by the specification nor the claims, nowhere does the specification exclude additional layers possibly being included in the lamellar structure. Further, Fig. 2C of Nagano shows portions of primary Al phase with Zn phase on either side of it without interdispersed Zn2Mg phase between them, which meets even the narrow and unsupported definition of lamellar alleged by applicant in the arguments.  Applicant’s discussion of the production methods is not commensurate in scope with the claims presently presented, and is therefore not persuasive.  Applicant’s brief assertion to superior chipping performance is unsupported by statistical evidence and as such is not persuasive to unexpected or superior results. 

Applicant's arguments to claim 7 rely upon the allowance of claim 1, which is in fact obvious, as discussed above, therefore this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784